Title: Treasury Department Circular to the Collectors of the Customs, 6 October 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentOctober 6th. 1789.
Sir
I have reason to know, that some of the Collectors have conceived themselves authorised to make ye discount allowed by Law for prompt payment, after Bonds were given for securing the Duties. This is not in my opinion, the true construction of the Act. You will therefore under such circumstances avoid making the above discount.
I am Sir   Your Obedient Servant
A HamiltonSecy of the Treasury
